 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9
     JENNIFER LEE MCDONALD,                                 Civil No. C19-596-MLP
10
              Plaintiff,                                    ORDER REMANDING CASE FOR
11                                                          FURTHER ADMINISTRATIVE
              vs.                                           PROCEEDINGS
12
     COMMISSIONER OF SOCIAL SECURITY,
13
              Defendant.
14

15            The parties, through their attorneys, hereby stipulate that the Commissioner’s final

16   decision in this case should be remanded for further administrative proceedings under the fourth

17   sentence of 42 U.S.C. § 405(g). On remand, the administrative law judge (ALJ) will offer

18   Plaintiff the opportunity for a hearing, consider any additional evidence submitted, further

19   evaluate the medical source opinions, reassess the claimant’s residual functional capacity, obtain

20   vocational expert evidence as warranted, and issue a new decision.

21            Upon proper application, Plaintiff may seek an award of reasonable attorney’s fees under

22   the Equal Access to Justice Act, 28 U.S.C. § 2412, et seq.

23   //

24   //

     Page 1         ORDER - [2:19-CV-596-MLP]
 1

 2            IT IS SO ORDERED.

 3            Dated this 6th day of September, 2019.

 4

 5                                                     A
                                                       MICHELLE L. PETERSON
 6                                                     United States Magistrate Judge

 7

 8   Presented by:

 9   s/ Christopher J. Brackett
     CHRISTOPHER J. BRACKETT
10   Special Assistant U.S. Attorney
     Office of the General Counsel
11   Social Security Administration
     701 Fifth Avenue, Suite 2900 M/S 221A
12   Seattle, WA 98104-7075
     Telephone: (206) 615-2545
13   Fax: (206) 615-2531
     christopher.brackett@ssa.gov
14

15

16

17

18

19

20

21

22

23

24

     Page 2      ORDER - [2:19-CV-596-MLP]
